DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on recently has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim (s) 1, 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

said tweeters have a center that is the same level or shifted from said listening axis for a predetermine distance (z) set between 0 to 5 cm in a direction opposite to the housing zone & tweeters have a center that is translated in said longitudinal direction proximally with respect to said user for a predetermined distance (x), set between 0 and 10cm “ such issues must have corresponding bounds and scopes within the disclosure and thus the proper description of such center as related to the tweeter and particular distance must be provided so as to enable the examiner to comprehend the overall claim language.  


Response to Amendment
The applicant’s amended claims which relate to “orientation of tweeters in relation to listening axis and housing zone” and more specifically “tweeters are oriented towards said listening space and having said axes of symmetry oriented with a predetermined angle of elevation (a) with respect to said listening axis between a first elevation value (a) substantially equal to zero, where said tweeters have said axes of symmetry

The amended as noted, amounted to how and the various positions such “tweeters may be oriented with respect to the listening axis and housing zone” for optimal listening sound effect. 

The prior arts as combined disclose of similar concept of varying to a certain degree the locations of the tweeters in relations to the listening axis (tracy-par [70, 79]). and thus, the applicant need to be aware that there 

Thus, one of the ordinary skills would have found it obvious to have tried in varying the orientation of the noted tweeters in relation to user’s listening axis as noted “in the above” by adding such aspect as “the tweeters are oriented towards said listening space and having said axes of symmetry oriented with a predetermined angle of elevation (a) with respect to said listening axis between a first elevation value (a) substantially equal to zero, where said tweeters have said axes of symmetry

In addition, the applicant’s argument that the primary reference as in Tracy, lacked the concept of “listening axis and housing zone” is considered and not persuasive, first of all since the speakers with tweeter emit certain directional sound for the user at each ear and thus inherently there is such listening axis as per user for enabling sound perception with regard to ears and in addition, the housing zone is merely ‘area with respect to the support element” that define the propagation of the sound.


The main issue, again, is since either reference disclose of concept of varying to a certain degree the locations of the tweeters in relations to the listening axis with ears (tracy-par [70, 79]). Thus, defining such exact orientation would have been obvious for same reason as optimal sound with respect to user’s ears. 

Furthermore, the representative is encouraged to contact the examiner for these issue which may help to advance prosecution. 


Allowable Subject Matter
Claim(s) 15 is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (US 2016/0023763 A1) and Kaneda et al. (US 8, 130,987 B2).

Claim 1, the prior art disclose of a head support incorporating loudspeakers comprising:  a rest element for the head of a user, made of a certain material (fig.1 (10); par [35, 37-38]); - a right lateral support element and a left lateral support element located respectively at the two respective right and left sides of said rest element , said right and left lateral support elements being connected to each other by said rest element (fig.1/3 (47-48);  par [47]), said right and left lateral support elements defining between each other a listening space and a longitudinal direction parallel to said lateral support elements (fig.1 (28); fig.8 (128); par [59]/for the head at central location in between support elements and position may be at parallel location); - a right loudspeaker and a left loudspeaker mounted respectively to said right and left lateral support elements, said right and left wherein said loudspeakers have each a tweeter , said tweeter having an axis of symmetry, said loudspeakers mounted to said right and left lateral support elements so that said tweeters are oriented towards said listening space and having said axes of symmetry oriented with a variable  angle of elevation (a) with respect to said listening axis between a first elevation value (a) of certain value, where said tweeters have said axes of symmetryarm may be moved around with respect to listening space for optimal sound).

	Although, no deformable material associated with the rest element is noted, but the examiner take official notice having such rest element being deformable material is notoriously known in the art. Thus, one of the ordinary skills in the art could have configured such rest element by adding such deformable material associated there width for comfort and convenience. 

	But the art never specify of the loudspeaker as having each a woofer and tweeter and , furthermore said tweeters are oriented towards said listening space and having said axes of symmetry oriented with a predetermined angle of elevation (a) with respect to said listening axis between a first elevation value (a) substantially equal to zero, where said tweeters have said axes of symmetry

	But such noted concept of having loudspeaker as having each a woofer and tweeter and said tweeters are oriented towards said listening space and having said axes of symmetry oriented with a 

Although, the specific parameters of tweeters with respect to listening axis and housing zone is specified. 
The prior arts as combined disclose of similar concept of varying to a certain degree the locations of the tweeters in relations to the listening axis (tracy-par [70, 79]). and thus, the applicant need to be aware that there are rationales under KSR to support obviousness, when the differences using known devices, methods to yield a reasonable expectation of success.

Thus, one of the ordinary skills would have found it obvious to have tried in varying the orientation of the noted tweeters in relation to user’s listening axis as noted “in the above” by adding such aspect as “the tweeters are oriented towards said listening space and having said axes of symmetry oriented with a predetermined angle of elevation (a) with respect to said listening axis between a first elevation value (a) substantially equal to zero, where said tweeters have said axes of symmetry


Claim 2, the head support according to claim 1, but the prior art never specify  as wherein said tweeters have a center that is higher than said listening axis for a predetermined height (z), set between 0 and 5cm. 

	Again, one of the ordinary skills in the art could have varied the tweeters related to the listening axis by reconfiguring the aspect by adding the tweeters have a center that is higher than said listening axis for a predetermined height (z), set between 0 and 5cm as per engineering preference for same reason for creating the sound effect for the listener. 

 Again, although, the art never mentioned the concept  as wherein said tweeters have a center that is translated in said longitudinal direction proximally with respect to said user for a predetermined distance (x), set between 0 and 10cm. 

Again, one of the ordinary skills in the art could have varied the tweeters related to the user by reconfiguring the aspect by adding tweeters have a center that is translated in said longitudinal direction proximally with respect to said user for a predetermined distance (x), set between 0 and 10cm as per engineering preference for same reason for creating the sound effect for the listener. 

Claim 4, the head support according to claim 1, but the art never mention such aspect as wherein in said first position said tweeters are arranged in such a way that when said user has the head resting on said housing said axes of symmetry

	But one of the ordinary skills in the art could have varied the tweeters arrangement in relation to the listening axis by adding such specific as per engineering choice including tweeters are arranged in such a way that when said user has the head resting on said housing said axes of symmetry


5. (CURRENTLY AMENDED) A head support according to claim 1, wherein said tweeters and said woofers are arranged oriented in a predetermined direction as noted herein (T-fig.5), but the prior art never specify as said 0 and 45 degree. 

But one of the ordinary skills in the art could have varied the tweeters arrangement in relation to the listening axis by adding such specific as per engineering choice including direction is at an angle in a horizontal plane by a predetermined inclination angle (p3) set range between 00 and 45, for same reason for creating the sound effect for the listener in that user direction. 


6. (CURRENTLY AMENDED) A head support according to claim 1, wherein said tweeter and said woofer are arranged in a predetermined direction as noted herein (T-fig.5), but the prior art never specify as said direction is oriented in a vertical plane by a predetermined angle of orientation (y) set between 0O and 100. 

But one of the ordinary skills in the art could have varied the tweeters arrangement in relation to the woofer by adding such specific as per engineering choice including said direction is oriented in a vertical plane by a predetermined angle of orientation (y) set between 0O and 100 for same reason for creating the sound effect for the listener in that user direction. 



7. (CURRENTLY AMENDED) A head support according to claim 1, wherein said rest element 40) provides a receiving recess arranged to, at the rest element, to arrange a head portion of said user, said receiving recess  being symmetric with respect to said longitudinal direction (fig.4/5 (28); par [44]). 

8. (CURRENTLY AMENDED) A head support according to claim 1, wherein said right and left tweeters are arranged to be electrically exchanged with each other and said right and left woofer are electrically exchanged with each 

10. (CURRENTLY AMENDED) An audio playing device according to claim 1, further comprising loudspeakers are further provided, which are located in said listening space, in such a way to form with said loudspeakers

11. (CURRENTLY AMENDED) An audio playing device according to claim 1, wherein an articulated structure is. 



Claim (s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (US 2016/0023763 A1) and Kaneda et al. (US 8, 130,987 B2) and Takada et al. (US 10,237,648 B2).

9. (CURRENTLY AMENDED) An audio playing device according to claim 1, but the prior art lacked the concept as wherein sensors are located on said rest element and arranged to interact with the user, for measuring the movement of the head of the user, or the pressure of the user on the rest element, and arranged to provide indications on the status of the user, identifying the movement of the head and of the eyes, allowing the interaction with the software contents of the support. 

	But such concept of using a senor and arrange to interact with user is noted (col.7 line 5-15). Thus, one of the ordinary skills in the art cold have modified the device by adding therein such sensors are located on said rest element and arranged to interact with the user for improving directionality related to head position.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2655